[Cite as State v. Murphy, 2012-Ohio-3850.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                 MONTGOMERY COUNTY

STATE OF OHIO                                    :
                                                 :     Appellate Case No. CA 24887
        Plaintiff-Appellee                       :
                                                 :     Trial Court Case No. 2011-CR-2787
v.                                               :
                                                 :
OMAR M. MURPHY                                   :     (Criminal Appeal from Montgomery
                                                 :     (County Common Pleas Court)
        Defendant-Appellant                      :
                                                 :
                                              ...........

                                             OPINION

                             Rendered on the 24th day of August, 2012.

                                              ...........

MATHIAS H. HECK, JR., Prosecuting Attorney, and JOHNNA M. SHIA, P.O. Box 972, 301
West Third Street, Dayton, Ohio 45422
      Plaintiff-Appellant

D.K. RUDY WEHNER, PUBLIC DEFENDER, and TINA M. MCFALL, 117 South Main
Street, Suite 400, Dayton, Ohio 45422
        Defendant-Appellee


                                             .............

FRENCH, J.

        {¶ 1}      The State of Ohio appeals the trial court’s termination entry ordering

Defendant-Appellee, Omar M. Murphy (“Appellee”), to serve a sentence of community
                                                                                              2


control for failing to notify the sheriff of an address change as required by R.C. 2950.05.

        {¶ 2}    In its sole assignment of error, the State contends the trial court erred in

imposing a sentence of community control rather than a statutorily required three-year

sentence.

        {¶ 3}    Appellee was convicted of rape in 2002. Following his release from prison,

he was required to register as a sex offender and periodically to notify the sheriff of his new

address. In October 2011, Appellee pled guilty to a charge of failing to notify in violation of

R.C. 2950.05, a fifth-degree felony. The trial court sentenced him to community control.

The State timely appealed.

        {¶ 4}    The State contends that the trial court should have imposed a mandatory

three-year prison sentence under the 2007 S.B. 97 version of R.C. 2950.99 in effect when

Appellee committed his failure-to-notify violation.        The State acknowledges that this

argument is contrary to this court’s holding in State v. Milby, 2d Dist. Montgomery No. 23798,

2010-Ohio-6344. The State urges us, however, to reconsider Milby.

        {¶ 5}    Upon review, we decline the State’s invitation to reconsider Milby. Rather,

under the doctrine of stare decisis, we continue to adhere to Milby and subsequent cases in

which this court has held that the enhanced penalties established by the Adam Walsh Act may

not be applied to a person who committed a sexually oriented offense and was classified as a

sex offender prior to the enactment of 2007 S.B. 97, which became effective on January 1,

2008. See State v. Muldrew, 2d Dist. Montgomery No. 24721, 2012-Ohio-1573, and cases

cited therein.

        {¶ 6}    Accordingly, we overrule the State’s assignment of error. We affirm the
                                                                                       3


judgment of the Montgomery County Court of Common Pleas.

                                     ..............

FAIN and FROELICH, JJ., concur.

(Hon. Judith L. French, Tenth District Court of Appeals, sitting by assignment of the Chief
Justice of the Supreme Court of Ohio).



Copies mailed to:

Johnna M. Shia
Tina M. McFall
Hon. Mary Katherine Huffman